DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Examiner acknowledges submission of the amendment and arguments filed on December 17, 2020.  Claims 1, 2, 5, 7, 9, 11, and 1 2 have been amended by the applicant. A new Office Action follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 9 “the current amplifier includes a fourth transistor having a collector of connected to a collector of the second transistor” (see Examiner’s Note) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner’s Note: Fig. 2 – Fig. 5, and Fig. 7 show a current amplifier (110) includes a fourth transistor (112) and a second transistor 132; the fourth transistor (112) having a collector (112c) connected to a ground terminal (113a) and the second transistor (132) having a collector (132c) connected to the output portion (102). In addition, an emitter (112e) of the fourth transistor (112) is connected to an emitter (132e) of the second transistor (132), but the figures do not show the fourth transistor having a collector of connected to a collector of the second transistor.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 9 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 9, the limitation “the current amplifier includes a fourth transistor having a collector connected to a collector of the second transistor” renders the claim vague and indefinite. It is unclear because Fig. 2 – Fig. 5, and Fig. 7 teaches the current amplifier (110) includes a fourth transistor (112) having an emitter (112e) of connected to an emitter (132e) of the second transistor (132), and the fourth transistor (112) having a collector (112c) connected to a ground terminal (113a); so are the Figures incorrect or the instant language?  Clarification is requested.  For the examination purpose, the limitation of claim 9 has been interpreted as - - the current amplifier includes a fourth transistor having a collector indirectly/electrically connected to a collector of the second transistor - -.
Claim 10 is indefinite by dependence on claim 9.
Examiner’s Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they dependent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Jin (US 5,304,909).

With regard to claim 1, Jin teaches an apparatus for generating an excitation signal (i.e., Abstract, lines 1-5), comprising:
an input portion (e.g., A) (Fig. 3, see figure below) configured to receive an input signal (i.e., col. 2, lines 28-32, the input portion “A” receives the input signal generated by “10”, see Fig. 3 below); 
a current amplifier (e.g., 100) (Fig. 3, see figure below) configured to generate an output signal (e.g., VIN) (Fig. 3; col. 2, lines 28-32, signal supplied to resolver “40”) by amplifying the input signal, and having a circuit protector (e.g., TR1, TR2) (Fig. 3) that protects a circuit from an overcurrent; and 
an output portion (e.g., B) (Fig. 3, see figure below) configured to transmit the output signal (i.e., VIN) (Fig. 3; col. 2, lines 28-32, signal supplied to resolver “40”), 
wherein the circuit protector includes: 
a first transistor (e.g., TR1) (Fig. 3) having an emitter (e.g., TR1 - E) (Fig. 3) connected to the output portion (e.g., B) (Fig. 3, see figure below); 
a second transistor (e.g., TR2) (Fig. 3) having a collector (e.g., TR2 - C) (Fig. 3) (TR2 – C is indirectly/electrically connected to the output portion) connected to the output portion (i.e., B) (Fig. 3, see figure below) and a base (e.g., TR2 - B) (Fig. 3) connected to a base (e.g., TR1 - B) (Fig. 3) of the first transistor (i.e., TR1) (Fig. 3); and 
a rectifier (e.g., D1, D2) (Fig. 3) (i.e., col. 3, lines 36-46) connected to the base of the first transistor (i.e., TR1 - B) (Fig. 3) and the base of the second transistor (i.e., TR2 - B) (Fig. 3).
With regard to claim 2, Jin teaches all the limitations of claim 1, and further teaches the base of the first transistor (i.e., TR1 - B) (Fig. 3), the base of the second transistor (i.e., TR2 - B) (Fig. 3), and the rectifier (i.e., D1, D2) (Fig. 3) are connected to one node (e.g., N1) (Fig. 3, see figure below).
With regard to claim 3, Jin teaches all the limitations of claim 1, and further teaches a voltage amplifier (e.g., OP1) (Fig. 3) having an inversion input (e.g., OP1 –) (Fig. 3) terminal connected to the input portion (i.e., A) (Fig. 3, see Figure below) and an output terminal (e.g., OP1 output) (Fig. 3) connected to the rectifier (i.e., D1, D2) (Fig. 3), configured to amplify the input signal and transmit the amplified input signal to the rectifier (i.e., D1, D2) (Fig. 3).
With regard to claim 4, Jin teaches all the limitations of claim 3, and further teaches the inversion input terminal (i.e., OP1 –) (Fig. 3) is configured to receive a feedback signal (e.g., 100) (Fig. 3, see figure below) that corresponds to the output signal (i.e., VIN) (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 5,304,909) in view of Nakamura (US 9,880,027 B2).

With regard to claim 12, Jin teaches a resolver excitation signal generating apparatus (i.e., Abstract, lines 1-2), comprising:
a resolver (e.g., 40) (Fig. 3) electrically connected to a motor (e.g., 50) (Fig. 1) and configured to detect the degree of rotation of the motor (implicit); and 
an excitation signal generator (i.e., Abstract, lines 1-5) configured to provide the resolver (i.e., 40) (Fig. 3) with an excitation signal (i.e., col. 2, lines 28-32), 
wherein the excitation signal generator includes,

an output portion (e.g., B) (Fig. 3, see figure below) configured to output the excitation signal (i.e., col. 2, lines 28-32); 
a first transistor (e.g., TR1) (Fig. 3) having an emitter (e.g., TR1 - E) (Fig. 3) connected to the output portion (e.g., B) (Fig. 3, see figure below);
(e.g., TR1 - B) (Fig. 3) and a collector (e.g., TR2 - C) (Fig. 3) (TR2 – C is indirectly/electrically connected to the output portion) connected to the output portion (i.e., B) (Fig. 3, see figure below); and 
a rectifier (e.g., D1, D2) (Fig. 3) (i.e., col. 3, lines 36-46) electrically connected to the input portion (i.e., A) (Fig. 3, see figure below), and connected to the base of the first transistor (i.e., TR1 - B) (Fig. 3) and the base of the second transistor (i.e., TR2 - B) (Fig. 3).
Jin does not expressly a vehicle.
 However, Nakamura teaches a vehicle (i.e., col. 7, lines 52-54), comprising:
a resolver (e.g., 40) (Fig. 2) configured to detect the degree of rotation of the motor (i.e., col. 1, lines 13-16). 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to use the resolver excitation signal generating apparatus of Lin to modify the invention of Nakamura, in order to detect the rotation of a rotating electrical machine used as a driving source of a vehicle (i.e., col. 7, lines 50-54).

Allowable Subject Matter
Claim(s) 5 – 8 and 11  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim(s) 9 – 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 5 in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “when the output portion is electrically short-circuited, the rectifier terminates operation, and the inversion input terminal of the voltage amplifier receives the output signal via a path that applies the feedback signal to the inversion input terminal.”

With regard to claim 6, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “wherein the current amplifier further includes: a third transistor having a collector connected to an external power source and an emitter connected to a collector of the first transistor.”
Claims 7 - 8 are allowed by dependence on claim 6.

With regard to claim 9, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the current amplifier includes a fourth transistor having a collector indirectly/electrically connected to a collector of the second transistor.”
Claim 10 are allowed by dependence on claim 9.

With regard to claim 11, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “when the output portion is electrically short-circuited to a ground terminal, the output portion receives the input signal through the rectifier and the first transistor, or through the rectifier and the second transistor.”

Response to Arguments
Applicant's arguments filed on December 17, 2020 have been fully considered but they are not persuasive. Applicant arguments regarding to claims 1 and 12 in pages 8-11 based on Jin (US 5,304,909) .  
In response, the Examiner respectfully disagrees and points out that Jin teaches a first transistor (TR1) having an emitter (TR1 - E) directly connected to the output portion (B) (see figure below Fig. 3) and a second transistor (TR2) having a base (TR2 - B) connected to a base of the first transistor (TR1 - B) and a collector (TR2 - C) indirectly/electrically connected to the output portion (B) (see figure below Fig. 3) and a base (TR2 - B) connected to a base (TR1 - B) of the first transistor (TR1).  The instant language of the claims recite that the components of the invention are “connected” but not “directly connected”.  The claimed configuration is therefore taught by Jin as further outlined in the rejection above.  In addition, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to have a first transistor having an emitter directly connected to the output portion and a second transistor having an emitter directly connected to the output portion Jin (US 5,304,909) Fig. 3 or a first transistor having an emitter directly connected to the output portion and a second transistor having a collector directly connected to the output portion since it has been held that rearranging parts of an invention involves only routine skill in the art and it is taught by Fujita (US 5,861,768) Fig. 3 (see figure below). 


    PNG
    media_image1.png
    912
    1496
    media_image1.png
    Greyscale

Jin (US 5,304,909) – Fig. 3



    PNG
    media_image2.png
    895
    1340
    media_image2.png
    Greyscale

Fujita (US 5,861,768) – Fig. 3

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Please see attached PTO-892.
Fujita (US 5,861,768) teaches a resolver exciter (Fig. 3).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.


/N.B./Examiner, Art Unit 2836
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836